NO. 07-99-0187-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 28, 2000



______________________________





DANNY LEE WEAKLY, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 292
ND
 DISTRICT COURT OF DALLAS COUNTY;



NO. F-9815171-QV; HONORABLE HENRY WADE, JR., JUDGE



_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Pursuant to a plea bargain, and after his plea of guilty to the first degree felony of aggravated sexual assault, appellant was sentenced to ten years confinement in the Institutional Division of the Department of Criminal Justice.  From that sentence, appellant gave timely general notice of appeal.

Appellant’s appellate counsel has filed a brief in which she has certified that in accordance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and 
Gainous v. State
, 436 S.W.2d 137 (Tex.Crim.App. 1969), she has diligently reviewed the record and, in her opinion, the record does not reflect any error that could arguably support a point of error.  Thus, she concludes, the appeal is without merit and is frivolous.

In accordance with the dictates of 
High v. State,
 573 S.W.2d 807, 813 (Tex.Crim. App. 1978)
, 
appellant’s counsel has analyzed the prosecution, made references to the record, and candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.

Counsel has also served a copy of her brief to appellant wherein she stated her conclusions and the reasons why she arrived at those conclusions.  In that brief, counsel also informed appellant of his right to review the record and to file a pro se brief if he desired to do so.

We have also made our own careful examination of the record to determine if there are arguable grounds that might support the appeal.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds and agree with counsel that the appeal is without merit and is, therefore, frivolous.  
Currie v. State
, 516 S.W.2d 684 (Tex.Crim.App. 1974); 
Lacy v. State
, 477 S.W.2d 577, 578 (Tex.Crim.App. 1972).

Accordingly, the judgment of the trial court must be, and is hereby, affirmed. 

John T. Boyd

Do not publish.					 Chief Justice